Citation Nr: 1028180	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  02-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an evaluation in excess of 30 percent for a 
psychophysiological disability, manifested by chronic pain 
syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
gastrointestinal reaction.

4.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and D.G.
ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1974 to 
October 1976.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2000, the RO found that new and material evidence had not 
been submitted to reopen the claim of service connection for a 
back disability; denied an increase in the 30 percent evaluation 
assigned for a psychophysiological disorder, manifested by 
chronic pain syndrome; granted a separate noncompensable rating 
for gastrointestinal reaction; and denied entitlement to a total 
disability rating based on individual unemployability (TDIU).  By 
rating action in February 2003, the RO increased the 
noncompensable rating assigned to the Veteran's gastrointestinal 
reaction to 10 percent, effective from October 16, 1998.  After 
the Veteran perfected an appeal, the Board remanded these issues 
for additional development in August 2005.  In February 2008 the 
Board denied the Veteran's claim of entitlement to service 
connection for a back disorder, and remanded the other issues for 
further development.  The Veteran appealed the denial of his 
service connection claim for a back disorder to the United States 
Court of Appeal for Veterans Claims (Court).  In September 2009, 
the Court vacated the Board's February 2008 decision to the 
extent that it concerned the Veteran's service connection claim 
for a back disorder, and remanded the issue to the Board.  In 
February 2010, the Veteran's increased rating claims for his 
service-connected psychophysiological disorder and 
gastrointestinal reaction, and his claim of entitlement to TDIU, 
were denied and have been returned to the Board for further 
appellate review.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.

REMAND

A.  Back Disorder

In August 2005, the Board remanded the Veteran's claim of 
entitlement to service connection for a back disorder for further 
development.  Specifically, the Board directed the RO to schedule 
the Veteran for a VA examination to ascertain the presence of a 
back disorder and, if present, the etiology thereof.  In July 
2006, the Veteran underwent the directed VA examination.  
Thereafter, the denial of the Veteran's service connection claim 
for a back disorder was continued in the July 2006 supplemental 
statement of the case and by the Board in February 2008.  The 
Veteran appealed the Board's February 2008 decision to the Court.  
In September 2009, the Court found that the July 2006 examination 
was inadequate and did not substantially comply with the 
directives of the Board's August 2005 remand.  Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007); Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Consequently, the Court vacated the Board's 
February 2008 decision to the extent it concerned the Veteran's 
claim of entitlement to service connection for a back disorder.  
The Court remanded this issue to the Board for further 
development pursuant to the directives of its September 2009 
decision.

According to the August 2005 remand, the Board directed the RO to 
schedule the Veteran for an examination and directed the RO to 
request the examiner to address several issues.  The examiner was 
asked to opine as to whether there was any back disorder present 
and, if so, the etiology thereof.  The examiner was also asked to 
determine if any diagnosed back disorder was congenital in nature 
or acquired, and the likelihood that any diagnosed back disorder 
had its onset during the Veteran's active duty service.  Further, 
the examiner was asked to opine as to whether the Veteran had a 
back disorder that pre-existed his active duty service and, if 
so, whether any such disorder increased in severity as a result 
of such service.  Moreover, the examiner was asked to determine 
if any then current back disorder was incurred during the Veteran 
active duty service as the result of an inservice injury.  The 
examiner was to "specifically comment on medical evidence of one 
complaint of a backache in 1973 and one complaint of a backache 
during [the Veteran's] service."

Upon reviewing the July 2006 VA examination report, the examiner 
found that the Veteran did not have any pre-existing back 
disability that increased during his active duty service, and 
that the Veteran's then current back disability did not originate 
during his active duty service.  However, the examiner did not 
comment on the Veteran's pre-service 1973 or inservice 1975 
complaints of a backache.  As such, the Board finds that the 
August 2005 directives were not complied with substantially.  
Compliance with remand directives is not discretionary, and if 
directives are not comply with, another remand for corrective 
action is required.  Stegall, 11 Vet. App. at 271.  Moreover, the 
Board errs as a matter of law when it fails to ensure remand 
compliance.  Id.  As such, the Board finds that a remand for 
another examination is required.

Additionally, in his brief to the Court, the Veteran asserted 
that he "was born with, or developed during [his] adolescence 
multiple deformities of the back."  Specifically, the Veteran 
asserted that these "deformities" included a "very" narrow 
spinal canal; kyphoscoliosis; abnormal lordosis; and a sacralized 
5th lumbar vertebra.  The Board finds that examiner must also 
address these contentions, to include as part of the 
determination of whether the Veteran's has a congenital back 
disorder.

B.  Psychophysiological Disorder, Gastrointestinal Reaction, and 
TDIU

In February 2008, the Board remanded the Veteran's claim of 
entitlement to ratings in excess those already granted for his 
service-connected psychophysiological disorder and 
gastrointestinal reaction for further development.  At the time 
of the February 2008 remand, the most recent VA examination 
wherein the severity of these service-connected disabilities was 
assessed was March 2000.  Consequently, the Board found that the 
medical evidence then of record was too remote to accurately 
evaluate the Veteran's service-connected psychophysiological 
disorder or his service-connected gastrointestinal reaction.  The 
Board directed the RO to schedule the Veteran for examinations to 
ascertain the severity of these service-connected disabilities.  
Further, the Board directed the RO to request the examiner to 
opine as to the likelihood that any other then present 
gastrointestinal disorder was due to or aggravated by the 
Veteran's service-connected gastrointestinal reaction.

In May 2009, the Veteran underwent a VA examination to determine 
the severity of his service-connected gastrointestinal reaction.  
Further, the examiner provided an opinion as to whether any other 
then present gastrointestinal disorder were due to or aggravated 
by the Veteran's gastrointestinal reaction.  In June 2009, the 
Veteran underwent a VA examination to determine the severity of 
his service-connected psychophysiological disorder.  With respect 
to both the May and June 2009 VA examinations, the examiners 
thoroughly reviewed the Veteran's relevant treatment histories 
and his statements, and administered comprehensive examinations.  
As such, the Board finds that the May and June 2009 examinations 
are adequate for purposes of evaluating the Veteran's claims and, 
thus, the directives of the February 2008 Board remand were 
complied with substantially.  Id.; Barr, 21 Vet. App. at 311-12.  

After the Veteran's claims were returned to the Board following 
the February 2010 supplemental statement of the case, the Veteran 
submitted treatment reports without a contemporaneous waiver of 
RO adjudication.  38 C.F.R. §§ 19.37, 20.1304 (2009).  
Specifically, the Veteran submitted treatment reports from 
Memorial Healthcare demonstrating that he underwent an 
esophagogastroduodenoscopy in August 2008.  These records also 
consisted of pharmacological management and progress notes, 
including mental status examinations, dated from July 2008 to 
April 2009.  The Board finds that these treatment reports are 
relevant to both of the Veteran's claims of entitlement to 
ratings in excess of those already assigned to his service-
connected psychophysiological disorder and gastrointestinal 
reaction.  The Board also finds that these treatment reports are 
not duplicative of the evidence already of record.  Consequently, 
the Board finds that a remand is warranted in order for the RO 
re-adjudicate these claims, incorporating all of the relevant 
evidence of record.  Id.

With respect to the Veteran's claim of entitlement to TDIU, the 
Board finds that this issue is inextricably intertwined with the 
other issues being remanded herein.  As such, the Board finds 
that a remand is warranted in order for the Veteran's TDIU claim 
to be contemporaneously adjudicated by the RO.

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a comprehensive 
examination to determine the nature and 
etiology of any found back disorder.  The 
claims folder and a copy of this and the 
August 2005 remand must be made available to 
the examiner for review in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be reported 
in detail.  All indicated tests and studies 
must be performed.  The examiner must review 
all the evidence of record, including the 
Veteran's service treatment records.  

After a review of the entire evidence of 
record, the examiner must render opinions as 
to whether any currently diagnosed back 
disorder is (1) congenital in nature; (2) if 
congenital, was it aggravated beyond its 
natural course by the Veteran's active duty 
service; (3) if not congenital, is it at 
least as likely as not (i.e. 50 percent or 
greater probability) that the disorder was 
incurred in or due to the Veteran's active 
military service; and (4) if found to be non-
congenital and pre-existing, was any such 
back disability aggravated beyond its natural 
course by the Veteran's active duty service.  

A rationale for any opinion expressed must be 
included in the examination report.  
Specifically, the examiner must incorporate 
the Veteran's inservice 1973 and 1975 
complaints of a backache into the rendered 
opinions.  Further, the examiner must 
incorporate the Veteran's assertions of 
having a narrow spinal canal, kyphoscoliosis, 
an abnormal lordosis, and a sacralized 5th 
lumbar vertebra from birth, into the 
determination of whether or not any diagnosed 
back disorder is congenital in nature.  If 
the examiner cannot provide any of the 
requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why the 
opinion would require speculation.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO must review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  In 
particular, the RO must review the requested 
medical opinion to ensure that it is 
responsive to and in complete compliance with 
the directives of this and the August 2005 
remands and, if not, the RO must implement 
corrective procedures.  The Board errs as a 
matter of law when it fails to ensure 
compliance.  Stegall, 11 Vet. App. at 271.

4.  The RO must then re-adjudicate all of the 
Veteran's claims at issue herein, 
incorporating any additional evidence 
received since the July 2006 supplemental 
statement of the case.  If any of the 
benefits sought are not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should be 
afforded the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

